Citation Nr: 0512239	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.

3.  Entitlement to service connection for a left hip disorder 
secondary to service-connected residuals of a left ankle 
fracture.

4.  Entitlement to service connection for degenerative disc 
disease at L3-L4, status post laminectomy and diskectomy, 
secondary to service-connected residuals of a left ankle 
fracture.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2003, the Board remanded the case 
for additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 

The issues involving service connection for a left hip 
disorder; service connection for degenerative disc disease at 
L3-L4, status post laminectomy and diskectomy; and 
entitlement to a TDIU are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in March 2002.  A transcript 
of that hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's residuals of fracture of the left ankle are 
manifested by zero degrees of dorsiflexion and 40 degrees 
plantar flexion, pain on motion, and X-ray evidence of 
arthritic changes.

3.  The veteran's left knee disorder is manifested by motion 
from zero degrees of extension to 90 degrees of flexion, 
subjective complaints of pain on motion, X-ray evidence of 
arthritis, and stability of the knee joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left ankle have not been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.71a, Diagnostic Codes 5270, 5271 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disorder have not been met.  §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected left ankle and left knee disorders.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claims by means of rating decisions 
issued in October 1998 and May 1999; statements of the case 
(SOC) issued in November 1998 and December 1999; supplemental 
statements of the case (SSOC) issued in May 1999, October 
2000, and October 2004; as well as a letter by the Board in 
April 2003 and a letter by the Appeals Management Center 
(AMC) in February 2004.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC's and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
February 2004 letter by the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claims.  The 
Board notes that this letter was not provided prior to the 
initial RO adjudication of his claims, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C.          § 5103(a) and 38 
C.F.R. § 3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, all updated VA outpatient treatment records were 
received.  The veteran was also afforded appropriate VA 
examinations to evaluate the severity of his service-
connected left ankle and knee disorders, which appear 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Increased Rating for Residuals of a Left Ankle Fracture

The veteran's service medical records show that he fractured 
his left ankle while on active duty.  As a result, an August 
1984 rating decision granted service connection and assigned 
a 10 percent rating for residuals of a fracture of the left 
ankle.  In March 1998, the Board granted an increased rating 
to 20 percent.  The veteran now claims that his left ankle 
disability has worsened and therefore warrants an evaluation 
in excess of 20 percent.  


A.  Factual Background

The veteran was afforded a VA examination in May 1997 to 
evaluate the severity of his left ankle disorder.  At that 
time, the veteran reported that his left ankle was 
characterized by pain, weakness, stiffness, swelling, and 
occasional locking and giving way.  He explained that these 
symptoms affected his ability to work, which required 
standing, climbing, and crawling.  He also said he wore an 
ankle brace and used a cane for support.  Objectively, the 
veteran had an antalgic gait with a limp on the left side.  
Range-of-motion testing showed dorsiflexion to zero degrees 
and palmar flexion to 40 degrees, with pain throughout range 
of motion.  His heel was well aligned, with no varus or 
valgus deformity shown.  X-rays showed mild degenerative 
changes in the left ankle.  The diagnosis was "Residual 
post-operative fractured left ankle [with] arthritis."

At an April 1999 VA examination, the examiner explained that 
he was unable to distinguish between pain related to the 
veteran's service-connected left ankle disorder and his 
nonservice-connected reflex sympathetic dystrophy.  A 
physical examination of the left ankle revealed anterior 
scarring.  Hypersensitivity, pain, and tenderness were also 
present.  The examiner said he was unable to passively move 
his left ankle due to pain; however, the ankle exhibited 
active motion to about 10 degrees of plantar flexion to 
neutral.  The diagnoses included residual postoperative 
facture of the left ankle with arthritis. 

At his March 2002 hearing, the veteran testified that his 
left ankle disorder was manifested by constant pain and 
swelling.  He explained that there were mornings when he was 
unable to put his feet on the floor because of incapacitating 
pain.  He also said he wore braces on both ankles. 

The veteran's left ankle disorder was examined again by VA in 
April 2003.  A report from that examination notes that the 
veteran was able to function at work despite his left ankle 
and knee disorders, and that he became disabled when he 
injured his back in 1996.  A physical examination of the left 
ankle showed a well-healed anterior scar.  The left ankle 
exhibited dorsiflexion to zero degrees and plantar flexion to 
40 degrees.  The examiner also noted pain, soreness, 
tenderness, and hypersensitivity to touch over the entire 
left lower extremity due to nerve pain throughout the left 
leg.  The examiner concluded with a diagnosis of 
postoperative fracture of the left ankle with arthritis.  

The Board also reviewed VA outpatient treatment records as 
well as private treatment records from M.C., M.D. and R.A., 
M.D.  The Board notes that most of these record pertain to 
treatment for the veteran's nonservice-connected low back 
disability and reflex sympathetic dystrophy.  Although 
several reports mention the veteran's complaints of pain in 
his left ankle, none make any reference to range-of-motion 
testing or ankylosis of the left ankle joint.  

B.  Legal Criteria and Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The veteran's left ankle disability is currently evaluated as 
20 percent disabling under Diagnostic Code (DC) 5271, for 
marked limitation of motion.  Since this is the maximum 
evaluation allowed under this diagnostic code, the Board must 
determine whether any other applicable code provision 
warrants a higher evaluation for this disability.

Evaluation higher than 20 percent are provided under DC 5270 
where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 
5270.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, such has not been shown here.  

Although the mobility of the veteran's left ankle is limited 
(for which a 20 percent evaluation under Diagnostic Code 5271 
has been assigned), the left ankle has never been 
characterized as immobile, and, in any event, no fibrous or 
bony union across the joint (which would indicate 
consolidation of the joint) has been shown.  As noted, range 
of motion testing showed dorsiflexion of zero degrees and 
plantar flexion of 40 degrees when examined in May 1997 and 
April 2003.  Although the April 1999 VA examination showed no 
passive motion, the veteran was able to actively move his 
left ankle from approximately 10 degrees of plantar flexion 
to neutral.  In short, a disability rating higher than 20 
percent is not warranted for the veteran's left ankle 
disability under DC 5270.

The Board has also considered DC 5262, which provides a 30 
percent rating for malunion of the tibia and fibula with 
marked ankle disability, and a 40 percent rating for nonunion 
of the tibia and fibula with loose motion which requires a 
brace.  See 38 C.F.R. § 4.71a, DC 5262 (2004.  However, none 
of the evidence of record shows that the veteran's left ankle 
disability is characterized by malunion or nonunion with 
severe impairment.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased rating is warranted on the basis of functional loss 
due to the veteran's complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Where, as in this 
case, a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a higher rating under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  As such, since there is no 
applicable diagnostic code which provides an evaluation in 
excess of 20 percent for limitation of motion of the ankle, 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in 
order.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 20 percent for residuals of a fracture of 
the left ankle.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the- doubt standard applies.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the appeal is denied.

III.  Increased Rating for a Left Knee Disorder

In May 1996, the veteran filed a claim for service connection 
for a left knee disability as secondary to his service-
connected left ankle disorder.  In a May 1999 rating 
decision, the RO granted service connection and assigned a 10 
percent rating for a left knee condition, effective May 1995.  
This appeal ensued after the veteran disagreed with the 10 
percent rating.  Therefore, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

A.  Factual Background

When seen by Dr. R.A. in March 1997, the veteran reported 
pain in his left knee.  Objectively, the left knee 
demonstrated full range of motion, albeit with pain.  X-rays 
revealed mild degenerative changes of the left knee.  

When examined by VA in April 1999, the veteran reported 
severe leg pain and hypersensitivity in his left leg where he 
injured his left knee and ankle.  The examiner recorded the 
veteran's history involving a cartilage tear in his left knee 
as a result of instability in his left ankle, with subsequent 
arthroscopic debridement of the left knee joint.  The 
examiner also noted radicular pain down the left leg due to 
reflex sympathetic dystrophy.  It was noted that the veteran 
wore a brace on his left knee and used a cane to ambulate.  
The examiner explained that he was unable to distinguish 
between pain related to the veteran's service-connected left 
knee disorder and his nonservice-connected reflex sympathetic 
dystrophy.  

A physical examination of the left knee revealed that the 
veteran had difficulty standing and walking due to 
hypersensitivity throughout the entire left lower extremity.  
He experienced pain in his left leg and limped when trying to 
get around.  His left knee demonstrated active motion from 
zero degrees of extension to 90 degrees of flexion; however, 
passive motion could not be recorded.  No effusion or 
instability were present.  McMurray testing was not possible 
due to pain.  X-rays of the left knee were normal.  The 
diagnosis was residual postoperative meniscectomy of the left 
knee. 

At his March 2002 hearing, the veteran's testimony focused on 
the etiology of his left knee disorder.  However, he added 
that his left knee would swell after sitting, standing, and 
walking short distances.  He also described numbness in the 
left knee and leg.  He indicated that he went to pain 
management therapy for his various disabilities, including 
his left knee.  He stated that range of motion in his left 
knee had recently worsened.  He described flare-ups of pain 
approximately two to three times a week. 

At his April 2003 VA examination, the veteran reported pain 
and swelling of the left knee joint, which, along with his 
left ankle disorder, would incapacitate him.  Objectively, 
the left knee was limited because of hypersensitivity in the 
entire left lower extremity.  He was able to actively move 
his left knee from zero degrees of extension to 90 degrees of 
flexion; however, passive motion could not be recorded.  No 
instability of the left knee joint was observed.  
Parenthetically, the Board notes that a separate VA 
examination of the spine noted that the veteran's left leg 
would give out on him.  McMurray's testing was negative.  The 
examiner diagnosed the veteran with postoperative 
meniscectomy of the left knee.  X-rays showed signs of early 
degenerative arthritic changes.  The examiner noted that the 
veteran was able to function and work with his left knee 
until his work-related back injury.  

The Board also reviewed VA outpatient treatment records dated 
from 1998 to 2003, several of which pertain to the veteran's 
left knee disorder.  These reports essentially show 
significant pain in the veteran's left lower extremity due to 
reflex sympathetic dystrophy.  Of particular relevance, an 
April 2003 entry noted that the veteran's left knee exhibited 
normal flexion and extension.

B.  Legal Criteria and Analysis

The veteran's left knee disorder has been evaluated as 10 
percent disabling under DC 5260, for limitation of flexion of 
the knee.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, DC 5260.

The Board will also consider DC 5261, which pertains to 
limitation of extension of the knee.  This code provides that 
extension limited to 45 degrees warrants a 50 percent rating; 
extension limited to 30 degrees warrants a 40 percent rating; 
extension limited to 20 degrees warrants a 30 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 5 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disorder 
has been correctly evaluated as 10 percent disabling.  The 
veteran was able to move his left knee from zero degrees of 
extension to 90 degrees of flexion when examined in April 
1999 and April 2003.  Full range of motion was also recorded 
in a March 1997 private treatment record as well as an April 
2003 VA outpatient treatment record.  The Board notes that 
these findings do not even meet the criteria for a 
compensable rating under DC 5260 or DC 5261.  It therefore 
appears that the RO assigned a 10 percent rating based on the 
veteran's complaints of pain.  However, there is simply no 
basis to assign a rating in excess of 10 percent for the 
veteran's left knee disorder due to limitation of motion.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  However, since the 
veteran has been able to fully extend his left knee to zero 
degrees, separate ratings are not warranted for limitation of 
extension and limitation of flexion of the left knee.

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 204-08.  The Board notes that the veteran experiences pain 
in his left knee with motion, and that he also wears a knee 
brace and ambulates with a cane.  However, the clinical 
evidence suggests that much of the veteran's pain and 
instability of the left lower extremity are related to his 
nonservice-connected reflex sympathetic dystrophy and low 
back disability.  In any event, the Board notes that any 
functional loss due to pain has been fully compensated in the 
currently assigned 10 percent rating.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 provide no basis 
for an evaluation in excess of 10 percent. 

The Board notes that the VA General Counsel held that 
separate ratings may be assigned under DC 5257 for 
instability and DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  In this case, however, no objective 
evidence shows that the veteran's left knee disability is 
manifested by subluxation or lateral instability.  Hence, a 
separate rating for instability under DC 5257 is not 
warranted.  Although the veteran has reported that his left 
knee gives way, two VA examiners found no objective evidence 
of left knee instability. 

Finally, the Board observes that the VA rating schedule 
provides for a 10 percent rating for removal of the semilunar 
cartilage if the knee is symptomatic because of the removal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5259. There is 
guidance from the Court, see Esteban v. Brown, 6 Vet. App. 
259 (1994), and from VA General Counsel, see VAOPGCPREC 9-98, 
on how to determine whether multiple manifestations of 
disability in a single body part can be separately rated 
without pyramiding the ratings.  See 38 C.F.R. § 4.14 (2004).  
However, the Board notes that in this case, the reported left 
knee symptomatology consists of pain, and limitation of 
motion.  Such symptoms are contemplated by the current 
evaluation and to assign a separate rating under the 
provisions of Diagnostic Code 5259 in this case would 
constitute pyramiding.  The veteran is, in effect, entitled 
to assignment of only one 10 percent rating based on 
manifestations of painful motion in his left knee.

The Board concludes that the preponderance of the evidence is 
against a disability rating in excess of 10 percent for the 
veteran's left knee disorder.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1). " The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, no evidence indicates that either disability 
involving the veteran's left ankle or left knee has 
independently caused marked interference with employment or 
required hospitalization.  The record includes several 
medical opinions that the veteran is unable to work because 
of his nonservice-connected degenerative disc disease at L3-
L4, status post laminectomy and diskectomy, as well as his 
nonservice-connected reflex sympathetic dystrophy.  The Board 
thus finds that the veteran's service-connected disabilities 
involving his left ankle and left knee do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for residuals of 
a left ankle fracture is denied.

An initial disability rating in excess of 10 percent for a 
left knee disorder is denied.


REMAND

Service connection has been established for left ankle and 
left knee disorders.  The veteran now claims that his left 
hip disorder and his degenerative disc disease at L3-4 were 
either caused or aggravated by these service-connected 
disabilities.  Unfortunately, the Board finds that additional 
development is needed before the Board can adjudicate these 
claims. 

The record indicates that the veteran's left hip and low back 
disabilities were caused by a work-related injury in 1996 
after lifting heavy boxes.  However, the question remains as 
to whether his left hip and low back disabilities were 
aggravated by his service-connected left ankle and left knee 
disabilities. 

In August 2002, the Board developed the record by requesting 
that the veteran be afforded appropriate VA examinations to 
determine the nature and etiology of his left hip and low 
back disorders.  Specifically, the Board requested that the 
examiner provide an opinion as to whether it was at least as 
likely as not that any diagnosed left hip and low back 
disorders were proximately due to, the result of, or 
aggravated by the veteran's service-connected left ankle 
disorder and/or left knee disorder.

Pursuant to that request, the veteran was examined by VA in 
April 2003.  After reviewing the claims file and examining 
the veteran, the examiner diagnosed the veteran with (1) a 
labral tear of the left hip, and (2) residual postoperative 
herniated lumbar disc with reflex sympathetic dystrophy (RSD) 
and radiculopathy of the left leg.  The examiner opined that 
it was more likely than not that his left hip labral tear was 
due to his work injury and subsequent leg pain and giving way 
of his left lower extremity.  He then stated that the 
veteran's current disability was really related to his back 
and RSD and left leg nerve pain from his back surgery.  

Since the examiner's opinion is unclear and does not address 
the issue of aggravation, the Board finds that the examiner 
should once again review the claims file and offer an opinion 
concerning whether the veteran's left hip and low back 
disorders were either caused or aggravated by his service-
connected left ankle and left knee disabilities. 

The Board further notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the claims for service 
connection left hip and low back disorders.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any grant of service 
connection for left hip and low back disorders may bear 
significantly on his TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims folder 
to the VA examiner who examined the 
veteran in April 2003 to determine 
whether the veteran's left hip and low 
back disorders were either caused or 
aggravated by his service-connected left 
ankle and left knee disabilities.  If 
that examiner is unavailable, then the 
case should be referred to another 
suitably qualified VA examiner who should 
then provide the requested opinion.  

After reviewing the claims folder, the 
examiner should specifically address 
whether it is at least as likely as not 
(50 percent probability or greater) that 
either disability involving the veteran's 
left hip and low back: 

(a) is causally or etiologically related 
to his service-connected left ankle 
and/or left knee disabilities; or 

(b) has been aggravated by his service-
connected left ankle and/or left knee 
disabilities.  

If aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  

The examiner should also comment on the 
extent that the veteran's left hip and 
low back disabilities impact his ability 
to secure and maintain employment.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

2.  The RO should then review the 
examiner's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


